IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50150
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BAUDELIO LARA-REY,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. MO-00-CR-140-ALL
                        --------------------
                           January 3, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Baudelio Lara-Rey has moved

for leave to withdraw by filing a motion and brief as required by

Anders v. California, 386 U.S. 738 (1967).   In response to the

Anders motion, Lara-Rey argues that the district court erred by

increasing his offense level 16 levels, pursuant to U.S.S.G.

§ 2L1.2(b), for having been previously deported subsequent to his

state court conviction for possession of cocaine.   He requests

that the case be remanded for resentencing without the

enhancement for a prior aggravated felony.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50150
                                 -2-

     Lara-Rey also contends that counsel was ineffective for

failing to investigate his case and was ineffective for failing

to file a motion for a downward departure based on cultural

assimilation.   He requests that substitute counsel be appointed

to represent him on appeal.   Counsel also suggests that he was

ineffective at sentencing and requests that Lara-Rey be allowed

to file a pro se appellate brief or that substitute counsel be

appointed to represent Lara-Rey on appeal.   The record has not

been adequately developed for us to consider the ineffective-

assistance-of-counsel claims on direct appeal.    See United States

v. Haese, 162 F.3d 359, 363-64 (5th Cir. 1998).

     Our independent review of the record, counsel’s motion and

brief, and Lara-Rey’s response thereto discloses no nonfrivolous

issue for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.   Lara-Rey’s motion to remand and the motions for

appointment of substitute counsel are also DENIED.